Citation Nr: 0308424	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  01-07 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
residuals of a gunshot wound to the right mid calf.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel

INTRODUCTION

The veteran served on active duty from March 1968 to June 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 rating decision 
by the Chicago, Illinois, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In December 2001, the veteran testified at a personal hearing 
before the undersigned.  A copy of the transcript of that 
hearing is of record.


FINDING OF FACT

The veteran's residuals of a right mid calf gunshot wound are 
manifested by severe injuries to Muscle Group (MG) XI, 
including healed comminuted fibula fracture.


CONCLUSION OF LAW

A 30 percent, but no higher, rating is warranted for 
residuals of a right mid calf gunshot wound. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.14, 4.55, 
4.56, 4.73, Code 5311 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§ 5100 et seq.) became law.  Regulations implementing the 
VCAA have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.  See VAOPGCPREC 11-2000.

Although the appellate record does not show the veteran and 
his representative were notified specifically of the VCAA, an 
August 2002 letter advised him of his and VA's respective 
responsibilities in evidence development, and a June 2001 
statement of the case advised him of what was needed to 
establish entitlement to the benefit sought, and of what was 
of record.  Accordingly, and in light of the favorable 
outcome below, any further notice would be pointless.  
Regarding the duty to assist, all identified pertinent 
records have been submitted or secured, and the RO has 
arranged for the veteran to be examined.  

Factual Background

Service medical records show the veteran sustained a gunshot 
wound to the right mid calf on August 29, 1968, with a 
fracture of the right fibula.  Treatment included delayed 
primary closure on September 24, 1968, and a skin graft on 
November 12, 1968, after the wound had broken open.  X-ray 
reports revealed a one inch portion of the mid fibula was 
absent.  A January 1969 report noted that upon hospital 
discharge the veteran had normal sensation and good muscle 
function to all right lower extremity muscle groups.  There 
was full range of motion to the knee and ankle.

In a November 1969 rating decision the RO granted service 
connection for residuals of a gunshot wound to the right mid 
calf.  A 10 percent rating was assigned under Code 5311.

VA examination in May 1995 revealed scars to the right lower 
extremity with loss of tissue mass and muscle.  The scars 
were described as painful and tender to touch and with 
walking.  There was full range of motion of the joints.  X-
rays revealed an old mid fibular shaft fracture with 
prominent callous formation with a fibrous union.

On VA examination in October 1999 the veteran complained of 
constant right lower extremity pain which was 4 out of a 10 
point scale, with exacerbations of pain to 6 out of 10.  He 
noted long days working precipitated pain with tenderness to 
the knee and decreased motion to the knee and ankle joints.  
The examiner noted some atrophy of the distal portion of the 
calf muscle and some loss of tissue over the Achilles tendon.  
There were entry and exit wounds to the right calf with skin 
adhesion to the Achilles tendon and a numb sensation to the 
exit wound.  Range of motion was equal, bilaterally, except 
for minimal weakness on forced flexion and extension on the 
right and some problems to right foot eversion.  Muscle 
strength was 5+ throughout.  Knee deep tendon reflexes were 
normal, but Achilles reflexes were absent.  It was noted the 
veteran reported his activities of daily living were 
decreased by approximate 40 percent.  X-rays showed a fibrous 
union with excellent alignment.  

In his August 2001 substantive appeal the veteran asserted 
his disability warranted at least a 30 percent rating.  He 
claimed that the bone in his leg had been shattered and had 
never properly fused together.

At a personal hearing before the undersigned in 
December 2001, the veteran testified that he experienced pain 
and discomfort to the right leg upon walking.  He stated that 
the scarring across his Achilles tendon limited his ankle 
flexion and the residual exit wound scar was tender and numb.  
He reported a physician had recommended additional orthopedic 
treatment for the leg.

In a private medical report received in January 2003 Dr. 
D.J.H. noted the veteran's fibula had never properly healed 
from his injury in Vietnam.  He stated the veteran's 
treatment options included excising the bone and fusing the 
tibiofibula syndesmosis or bone grafting.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate ratings may be allowed if the 
symptomatology for manifested disorders is not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261-262 
(1994).  However, pyramiding of ratings for the same 
disability under various diagnoses is prohibited.  38 C.F.R. 
§ 4.14.

The Rating Schedule provides ratings for impairment of the 
tibia or fibula when there is evidence of slight knee or 
ankle disability (10 percent), for malunion of the tibia and 
fibula with moderate knee or ankle disability (20 percent), 
for malunion of the tibia and fibula with marked knee or 
ankle disability (30 percent), and for nonunion of the tibia 
and fibula, with loose motion, requiring a brace, (40 
percent). 38 C.F.R. § 4.71a, Code 5262.

The Rating Schedule also provides ratings for injuries to 
lower leg at MG XI when there is evidence of slight (0 
percent), moderate (10 percent), moderately severe 
(20 percent) or severe (30 percent) muscle injury.  38 C.F.R. 
§ 4.73, Code 5311.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  Evaluation of muscle injuries as slight, 
moderate, moderately severe, or severe, is based on the type 
of injury, the history and complaints of the injury, and 
objective findings.  38 C.F.R. § 4.56(d).  

VA regulations provide that an open comminuted fracture with 
muscle or tendon damage shall be rated as a severe injury of 
the muscle group involved, unless the evidence for certain 
locations establishes the muscle damage is minimal, and that 
for rating purposes the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56.

A severe disability of the muscles is characterized by 
evidence of through and through or deep penetrating wound due 
to a high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  Service department 
records or other sufficient evidence showing hospitalization 
for a prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  38 C.F.R. § 4.56.

Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to MGs in the track of a missile.  X-
ray may show minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and explosive 
effect of a missile.  Palpation shows moderate or extensive 
loss of deep fascia or of muscle substance.  Soft or flabby 
muscles in wound area.  Muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.  In 
electrical tests, reaction of degeneration is not present but 
a diminished excitability to faradic current compared with 
the sound side may be present.  Visible or measured atrophy 
may or may not be present.  Adaptive contraction of an 
opposing group of muscles, if present, indicates severity.  
Adhesion of a scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone without true skin covering, in area where bone is 
normally protected by muscle, indicates the severe type.  
Atrophy of MGs not included in the track of the missile, 
particularly of the trapezius and serratus in wounds in the 
shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
may be included in the severe group if there is sufficient 
evidence of severe disability.  38 C.F.R. § 4.56.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

Based upon the evidence of record, the Board finds the 
contemporaneous service department medical reports describing 
the injury and the present physical examination findings are 
persuasive that the veteran's injury involved an open 
comminuted fracture and associated muscle damage.  The 
evidence shows the residuals of a gunshot wound to the right 
leg are manifested by severe injury to Muscle Group (MG) XI, 
including a comminuted fibula fracture.  There is sufficient 
evidence of more than minimal muscle or tendon damage with an 
open comminuted fracture for a severe disability rating.  See 
38 C.F.R. § 4.56(a).  Therefore, an increased, maximum 
schedular 30 percent rating is warranted for injury to MG XI.  

The Board notes that as there is no evidence of ankylosis of 
the right ankle, a higher schedular (combined) rating is not 
possible under applicable VA law.  The combined rating of MGs 
acting upon a single unankylosed joint must be lower than the 
rating for unfavorable ankylosis of that joint.  See 
38 C.F.R. § 4.55(d).  As the rating for an ankylosed ankle 
warrants a 40 percent rating, the maximum schedular rating 
available for combined muscle injuries involving the right 
ankle is 30 percent (the next lower rating below 40 percent).  
See 38 C.F.R. § 4.71a, Code 5270.  It is also significant to 
note that a higher rating under Code 5262 requires nonunion 
of the fibula, with loose motion, requiring a brace, which is 
neither shown nor alleged in this case.

The Board also finds the persuasive medical evidence of 
record does not demonstrate the veteran's service-connected 
right leg wound is presently manifested by superficial 
painful or tender scarring or scarring which limits function 
beyond that which is contemplated by the criteria for a 
severe muscle injury.  Therefore, a separate rating for 
scarring is not warranted.  Esteban, 6 Vet. App. 259.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
There is no provision upon which to assign a still higher 
rating.  


ORDER

A 30 percent rating is granted for the residuals of a right 
mid calf gunshot wound, subject to the regulations governing 
payment of monetary awards.



		
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

